UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-124138 SIMMONS COMPANY (Exact name of registrant as specified in its charter) Delaware 20-0646221 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800, Atlanta, Georgia 30328-6188 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 512-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes:¨No:þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:þNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: ¨Accelerated filer: ¨Non-accelerated filer: þSmaller reporting company: ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:¨No:þ The number of shares of the registrant’s common stock outstanding as of June 1, 2009: 100 DOCUMENTS OR PARTS THEREOF INCORPORATED BY REFERENCE:None PART I — FINANCIAL INFORMATION Item 1.Financial Statements Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands) Quarters Ended March 28, March 29, 2009 2008 Net sales $ 222,567 $ 276,881 Cost of products sold 127,671 167,207 Gross profit 94,896 109,674 Operating expenses: Selling, general and administrative expenses 76,708 88,551 Amortization of intangibles 1,541 1,589 Licensing revenues (2,123 ) (2,568 ) 76,126 87,572 Operating income 18,770 22,102 Interest expense 22,820 17,946 Interest income (6 ) (131 ) Income (loss) before income taxes (4,044 ) 4,287 Income tax expense (benefit) (823 ) 1,772 Net income (loss) (3,221 ) 2,515 Other comprehensive loss: Foreign currency translation adjustment (1,508 ) (5,364 ) Comprehensive loss $ (4,729 ) $ (2,849 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) March 28, December 27, 2009 2008 * (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 52,593 $ 54,930 Accounts receivable, less allowances for doubtful receivables, discounts and returns of $4,893 and $5,409 92,291 95,932 Inventories 30,957 31,838 Deferred financing fees 13,448 13,791 Deferred income taxes 2,636 3,119 Prepaid expenses 10,649 8,141 Other current assets 9,153 9,735 Total current assets 211,727 217,486 Property, plant and equipment, net 82,233 86,492 Goodwill 227,847 228,325 Intangible assets, net 338,095 340,471 Other assets 15,783 18,023 Total assets $ 875,685 $ 890,797 * Derived from the Company's 2008 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) March 28, December 27, 2009 2008 * (Unaudited) LIABILITIES AND STOCKHOLDER'S DEFICIT Current liabilities: Current maturities of long-term debt $ 981,298 $ 975,152 Accounts payable 37,212 50,064 Accrued liabilities 75,623 77,997 Total current liabilities 1,094,133 1,103,213 Long-term debt 12,982 13,036 Deferred income taxes 97,929 98,761 Other 37,697 38,114 Total liabilities 1,242,741 1,253,124 Commitments and contingencies Stockholder's deficit: Common stock, $0.01 par value: authorized - 1,000 shares; issued - 100 shares 1 1 Additional paid-in capital 100,190 100,190 Accumulated deficit (455,817 ) (452,596 ) Accumulated other comprehensive loss (11,430 ) (9,922 ) Total stockholder's deficit (367,056 ) (362,327 ) Total liabilities and stockholder's deficit $ 875,685 $ 890,797 * Derived from the Company's 2008 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Quarters Ended March 28, March 29, 2009 2008 Cash flows from operating activities: Net income (loss) $ (3,221 ) $ 2,515 Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization 7,965 8,216 Provision for bad debts 1,304 910 Provision for deferred income taxes (268 ) 735 Non-cash interest expense 7,039 6,093 Non-cash stock compensation expense - (3 ) Net changes in operating assets and liabilities: Accounts receivable 1,986 (8,611 ) Inventories 803 (4,128 ) Other current assets (1,612 ) 1,136 Accounts payable (12,750 ) 7,003 Accrued liabilities (2,157 ) (17,640 ) Other, net (1,053 ) (747 ) Net cash used in operating activities (1,964 ) (4,521 ) Cash flows from investing activities: Purchases of property, plant and equipment (192 ) (5,292 ) Net cash used in investing activities (192 ) (5,292 ) Cash flows from financing activities: Borrowings on revolving loan - 17,500 Payments of other debt (54 ) (143 ) Dividend to Simmons Holdco, Inc. - (16,492 ) Net cash provided by (used in) financing activities (54 ) 865 Net effect of exchange rate changes on cash (127 ) (600 ) Change in cash and cash equivalents (2,337 ) (9,548 ) Cash and cash equivalents, beginning of period 54,930 27,520 Cash and cash equivalents, end of period $ 52,593 $ 17,972 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statement of Changes in Stockholder’s Deficit (In thousands, except share amounts) Accumulated Other Comprehensive Income (Loss) Additional Net Unrealized Gain (Loss) From Total Common Common Paid-In Retained Currency Benefit Stockholder's Shares Stock Capital Deficit Translation Plans Deficit December 27, 2008 100 $ 1 $ 100,190 $ (452,596 ) $ (6,819 ) $ (3,103 ) $ (362,327 ) Net loss - - - (3,221 ) - - (3,221 ) Foreign currency translation - (1,508 ) - (1,508 ) Comprehensive loss (3,221 ) (1,508 ) - (4,729 ) March 28, 2009 (unaudited) 100 $ 1 $ 100,190 $ (455,817 ) $ (8,327 ) $ (3,103 ) $ (367,056 ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements A. Basis of Presentation, Liquidity and Ability to Continue as a Going Concern Company Simmons Company (“Holdings”) is a holding company with no operating assets.Through its wholly-owned subsidiary THL-SC Bedding Company (“THL-SC”), which is also a holding company, Simmons Company owns the common stock of Simmons Bedding Company.All of Simmons Company’s business operations are conducted by Simmons Bedding Company and its direct and indirect subsidiaries (collectively “Simmons Bedding”).Simmons Company, together with its subsidiaries (collectively the “Company” or “Simmons Company”), is one of the largest bedding manufacturers in North America. Liquidity As of March 28, 2009, the Company had $52.6 million of cash and cash equivalents and less than $0.1 million of availability to borrow additional amounts from its revolving loan under Simmons Bedding’s senior credit facility.The Company’s outstanding borrowings consisted of Simmons Bedding’s senior credit facility of $529.5 million, Simmons Bedding’s $200.0 million 7.875% senior subordinated notes (“Subordinated Notes”), Simmons Bedding’sother debtof $13.5 million, and Holding’s $251.3 million 10.0% senior discount notes (“Discount Notes”). Since September 27, 2008, Simmons Bedding has not been in compliance with certain covenants of its $540.0 million senior credit facility.After being unable to obtain a waiver or an amendment from its senior lenders to its senior credit facility, Simmons Bedding entered into a forbearance agreement with a majority of its senior lenders pursuant to which the senior lenders agreed to refrain from enforcing their respective rights and remedies under the senior credit facility through March 31, 2009, subject to earlier termination in some circumstances.Simmons Bedding entered into amendments to the forbearance agreement on March 25, 2009, May 27, 2009 and June 30, 2009 with its senior lenders, whereby the senior lenders extended their forbearance period through May 31, 2009, June 30, 2009, and, subject to the satisfaction ofcertain conditions on or before July 31, 2009, August 14, 2009, respectively. On January 15, 2009, Simmons Bedding did not make a scheduled payment of interest due on its Subordinated Notes resulting in a default under the indenture governing the Subordinated Notes.On February 14, 2009 such default matured into an event of default, which would have given the holders of the Subordinated Notes the right to declare the full amount of the Subordinated Notes immediately due and payable.On February 4, 2009, Simmons Bedding and a majority of the outstanding Subordinated Notes holders entered into a forbearance agreement, pursuant to which such noteholders agreed to refrain from enforcing their respective rights and remedies under the Subordinated Notes and the related indenture through March 31, 2009.Simmons Bedding entered into amendments to the forbearance agreement on March 25, 2009, May 27, 2009 and June 30, 2009 with a majority of the Subordinated Notes holders, whereby such noteholders extended their forbearance period through May 31, 2009, June 30, 2009, and August 14, 2009, respectively.Pursuant to the terms of the forbearance agreement, the noteholders party to the forbearance agreement have the obligation to take any actions that are necessary to prevent an acceleration of the payments due under the Subordinated Notes during the forbearance period.Because the noteholders party to the forbearance agreement represent a majority of the Subordinated Notes, they have the power under the indenture to rescind any acceleration of the Subordinated Notes by either the trustee or the minority holders of the Subordinated Notes. 7 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements As a condition to the forbearance agreement with Simmons Bedding’s senior lenders, the Company initiated a financing restructuring process in December 2008.A special committee of independent directors was formed by our board of directors on January 23, 2009 to evaluate and oversee proposals for restructuring the Company’s debt obligations, including seeking additional debt or equity capital and evaluating various strategic alternatives of the Company.There can be no assurance that the Company will be successful in implementing a restructuring.If the Company is unable to successfully complete a restructuring, comply with the terms of the forbearance agreements, or extend the forbearance periods as needed to successfully complete a restructuring, Simmons Bedding’s payment obligations under the senior credit facility and the Subordinated Notes may be accelerated.If there is an acceleration of payments or default under the senior credit facility or Subordinated Notes, then Holdings would be in default under its Discount Notes and Simmons Holdco Inc. (“Simmons Holdco”) would be in default under its $300.0 million senior unsecured loan (“Toggle Loan”).The Company would not have the ability to repay any amounts accelerated under its various debt obligations without obtaining additional equity and/or debt financing.An acceleration of payments or default could result in a voluntary filing of bankruptcy by, or the filing of an involuntary petition for bankruptcy against, Simmons Bedding, THL-SC, Holdings, Simmons Holdco or any of their affiliates.Due to the possibility of such circumstances occurring, the Company is seeking a negotiated restructuring, including a restructuring of its debt obligations and/or sale of the Company, its affiliates, or assets, which could occur pursuant to a pre-packaged, pre-arranged or voluntary bankruptcy filing.Any bankruptcy filing could have a material adverse effect on the Company’s business, financial condition, liquidity and results of operations.The considerations above raise substantial doubt about the Company’s ability to continue as a going concern.The Company has recorded all amounts outstanding under the senior credit facility, Subordinated Notes and Discount Notes as a current liability in the accompanying consolidated balance sheet. The unamortized debt issuance costs associated with the senior credit facility, Subordinated Notes and Discount Notes were recorded as a current asset in the accompanying consolidated balance sheet (see Note E – Debt, which contains further information regarding the Company’s debt and related forbearance agreements).We continue to amortize the debt issuance costs over the remaining life of the debt using the effective interest method. Basis of Presentation These condensed consolidated financial statements of the Company are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and Rule 10-01 of Regulation S-X for interim financial information.The condensed consolidated financial statements are presented on the basis that the Company is a going concern.The going concern assumption contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The accompanying unaudited condensed consolidated financial statements contain all adjustments which, in the opinion of management, are necessary to present fairly the financial position of the Company as of March 28, 2009, and its results of operations and cash flows for the periods presented herein.All adjustments in the periods presented herein are normal and recurring in nature unless otherwise disclosed.These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 27, 2008.Operating results for the quarter ended March 28, 2009 are not necessarily indicative of future results that may be expected for the fiscal year ending December 26, 2009 or for any future period. The preparation of unaudited condensed consolidated financial statements in conformity with GAAP includes some amounts that are based upon management estimates and judgments. Future actual results could differ from such current estimates. 8 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements B.Inventories A summary of inventories follows (in thousands): March 28, December 27, 2009 2008 Raw materials $ 19,288 $ 19,066 Work-in-progress 1,006 1,009 Finished goods 10,663 11,763 $ 30,957 $ 31,838 C.Goodwill The changes in the carrying amount of goodwill for the quarter ended March 28, 2009 are as follows (in thousands): Domestic Canada Consolidated Balance as of December 27, 2008 $ 206,206 $ 22,119 $ 228,325 Foreign currency translation adjustment - (474 ) (474 ) Other (4 ) - (4 ) Balance as of March 28, 2009 $ 206,202 $ 21,645 $ 227,847 D.Warranties The bedding products that the Company currently manufactures generally include non-prorated warranties as follows: · conventional innerspring – 10 years; · conventional specialty bedding products – 20 to 25 years; and · Juvenile bedding products – 5 years to lifetime The Company records the estimated cost of warranty claims when its products are sold.The Company’s new products undergo extensive quality control testing and are generally constructed using similar techniques and materials of our historical products.Therefore, the Company estimates the cost of warranty claims based on historical sales and warranty returns and the current average costs to settle a warranty claim.The Company includes the estimated impact of recoverable salvage value in the calculation of the current average costs to settle a warranty claim. The following table presents a reconciliation of the Company’s warranty accrual for the quarters ended March 28, 2009 and March 29, 2008 (in thousands): March 28, March 29, 2009 2008 Balance at beginning of period $ 4,763 $ 4,291 Additional warranties issued 726 770 Warranty settlements (901 ) (546 ) Accruals related to pre-existing warranties (including change in estimate) 316 61 Balance at end of period $ 4,904 $ 4,576 9 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements E. Debt Debt consisted of the following as of March 28, 2009 and December 27, 2008 (in thousands): March 28, December 27, 2009 2008 Senior credit facility: Revolving loan $ 64,532 $ 64,532 Tranche D term loan 465,000 465,000 Total senior credit facility 529,532 529,532 7.875% senior subordinated notes due 2014 200,000 200,000 10.0% senior discount notes, due 2014, net of discount of $17,747 and $23,894, respectively 251,253 245,106 Other, principally industrial revenue bonds 13,495 13,550 994,280 988,188 Less current portion (981,298 ) (975,152 ) $ 12,982 $ 13,036 Senior Credit Facility The senior credit facility provides for a $75.0 million revolving loan facility and a $465.0 million tranche D term loan facility.The revolving loan under the senior credit facility will expire on the earlier of (a) December 19, 2009 or (b) as revolving credit commitments under the facility terminate.As of March 28, 2009, under the revolving loan facility, the Company had $64.5 million of borrowings and $10.4 million that was reserved for the Company’s reimbursement obligations with respect to outstanding letters of credit.The Company incurs an unused line fee of 0.50% per annum on the unused portion of its revolving loan facility. The tranche D term loans under the senior credit facility will expire on December 19, 2011.The tranche D term loan has a mandatory principal payment of $113.5 million on March 31, 2011 and quarterly mandatory principal payments of $117.2 million from June 30, 2011 through maturity on December 19, 2011.Depending on Simmons Bedding’s leverage ratio, it may be required to prepay a portion of the tranche D term loan with up to 50% of its excess cash flow (as defined in the senior credit facility) from each fiscal year. The senior credit facility bears interest at the Company’s choice of the Eurodollar Rate or Base Rate (both as defined), plus the applicable interest rate margins.The weighted average interest rate per annum, in effect as of March 28, 2009, for the tranche D term loan was 8.5%.The senior credit facility is guaranteed by THL-SC and all of Simmons Bedding’s domestic subsidiaries, and Simmons Bedding has pledged substantially all of its assets to the senior credit facility. The senior credit facility requires Simmons Bedding to maintain certain financial ratios, including cash interest coverage (adjusted EBITDA to cash interest expense) and total leverage (net debt to adjusted EBITDA) ratios.Adjusted EBITDA (as defined in the senior credit facility) differs from the term “EBITDA” as it is commonly used.In addition to adjusting net income (loss) to exclude interest expense, income taxes, depreciation and amortization, Adjusted EBITDA, as the Company interpret the definition of Adjusted EBITDA from the senior credit facility, also adjusts net income (loss) by excluding items or expenses not typically excluded in the calculation of “EBITDA” such as management fees; other non-cash items reducing consolidated net income (loss) (including, without limitation, non-cash purchase accounting adjustments and debt extinguishment costs); any extraordinary, unusual or non-recurring gains or losses or charges or credits; and any reasonable expenses or charges related to any issuance of securities, investments permitted, permitted acquisitions, recapitalizations, asset sales permitted or indebtedness permitted to be incurred, less other non-cash items increasing consolidated net income (loss), all of the foregoing as determined on a consolidated basis for Simmons Bedding in conformity with GAAP. 10 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements The financial covenants are as follows: 1)A minimum cash interest coverage ratio, with compliance levels ranging from cash interest coverage of no less than 3.00:1.00 from March 31, 2009 through each fiscal quarter ending thereafter. 2)A maximum leverage ratio, with compliance levels ranging from total leverage of no greater than 4.00:1.00 from March 31, 2009 through each fiscal quarter ending thereafter. For the quarter ended September 27, 2008, Simmons Bedding was not in compliance with the maximum leverage financial covenant and certain other covenants contained in its senior credit facility.In response thereto, Simmons Bedding was unable to negotiate a waiver of such defaults with its senior lenders and entered into the First Forbearance Agreement and Second Amendment to the Second Amended and Restated Credit and Guaranty Agreement (“First Forbearance Agreement”) on November 12, 2008 and the Second Forbearance Agreement and Third Amendment to the Second Amended and Restated Credit and Guaranty Agreement and First Amendment to the Pledge and Security Agreement (the “Second Forbearance Agreement”) on December 10, 2008 with its senior lenders.Based on the terms of the First Forbearance Agreement, the senior lenders agreed to, among other things; forbear from exercising their default-related rights and remedies under the senior credit facility against Simmons Bedding through December 10, 2008, provided that Simmons Bedding satisfied certain conditions.The Second Forbearance Agreement extended the forbearance period through March 31, 2009, subject to earlier termination in some circumstances. Simmons Bedding entered into (i) that certain First Amendment to Second Forbearance Agreement; Fourth Amendment to the Second Amended and Restated Credit and Guaranty Agreement and Second Amendment to the Pledge and Security Agreement (the “First Amendment to the Second Forbearance Agreement”) on March 25, 2009, pursuant to which the senior lenders extended the forbearance period under the Second Forbearance Agreement through May 31, 2009 and, upon satisfaction of certain conditions, July 31, 2009; (ii) that certain Second Amendment to Second Forbearance Agreement; Fifth Amendment to the Second Amended and Restated Credit and Guaranty Agreement and Third Amendment to the Pledge and Security Agreement (the “Second Amendment to the Second Forbearance Agreement”) on May 27, 2009, pursuant to which the senior lenders extended the forbearance period under the Second Forbearance Agreement through June 30, 2009 and, upon satisfaction of certain conditions, July 31, 2009;and (iii) that certain Third Amendment to Second Forbearance Agreement and Sixth Amendment to the Second and Amended and Restated Credit and Guaranty Agreement (the “Third Amendment to the Second Forbearance Agreement” and, together with the First Amendment to the Second Forbearance Agreement and Second Amendment to the Second Forbearance Agreement, the “Amendment to the Second Forbearance Agreement”) on June 30, 2009, pursuant to which the senior lenders extended the forbearance period under the Second Forbearance Agreement to August 14, 2009, subject to the satisfaction of certain conditions on or before July 31, During the forbearance period, the senior lenders will provide no additional loans or financial accommodation to Simmons Bedding except for the issuance, renewal, extension or replacement of letters of credit and revolving loans provided in certain limited circumstances related to the letters of credit as set forth in the forbearance agreements.In addition, Simmons Bedding will not be permitted to, directly or indirectly, incur indebtedness or liens, make investments or restricted junior payments, or consummate any asset sales, except in the ordinary course of business, during the forbearance period. During the forbearance period under the First Forbearance Agreement, the applicable margin on the revolving loans and tranche D term loans increased 2.0% per annum above the rate otherwise applicable.The Second Forbearance Agreement amended the senior credit facility to, among other things: - Increase the applicable margin for both the revolving loans and the tranche D term loans to either Base Rate plus 5.285% per annum or Eurodollar Rate plus 6.285% per annum; - Establish a floor for the Base Rate and Eurodollar Rate of 3.25% and 4.25%, respectively, per annum at the earlier of the termination of the Second Forbearance Agreement or March 31, 2009; - Eliminate the 2% per annum penalty rate applicable to overdue payments of principal and interest; and - Make interest payable on the revolving loans and tranche D term loans as of the last business calendar day of each month. The Second Forbearance Agreement also required Simmons Bedding to enter into deposit account control agreements with respect to all its bank accounts, with certain exceptions.The Second Forbearance Agreement included certain covenants including: - Minimum liquidity requirements whereby Simmons Bedding will maintain a daily cash balance of not less than $2.5 million for any two consecutive business days and an average daily cash balance of not less than $7.5 million for any five consecutive business days; - Provide a long-term business plan to the senior lenders by January 7, 2009; - Commence a process to solicit new debt and/or equity investment by January 9, 2009; - Provide a potential restructuring proposal to the senior lenders by January 26, 2009; and - Increased financial reporting requirements As of March 28, 2009, the Company was in compliance with the covenant requirements of the Second Forbearance Agreement, as amended. 11 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements The Amendment to the Second Forbearance Agreement amended the senior credit facility to, among other things; increase the applicable margin for both revolving loans and tranche D term loans to Base Rate plus 6.25% per annum or Eurodollar Rate plus 7.25% per annum. During the forbearance period, as extended by the Amendment to the Second Forbearance Agreement, Simmons Bedding met its requirement, in addition to the other covenants set forth in the Second Forbearance Agreement, to (a) provide the legal and financial advisors to the senior lenders with weekly updates on the ongoing restructuring process and (b) facilitate a meeting between certain senior lenders and the selected bidders. In connection with the First Forbearance Agreement, Simmons Bedding agreed to pay (a) the senior lenders whoapproved the agreementa forbearance fee equal to 0.125% ($0.6 million) of the aggregate outstanding amount of such lender’s outstanding debt under the senior credit facility and (b) the fees and expenses of the lender’s counsel in connection with the First Forbearance Agreement.In connection with the Second Forbearance Agreement, Simmons Bedding agreed to pay (a) the senior lenders who approved the agreement a forbearance fee equal to 0.5% ($2.6 million) of the aggregate outstanding amount of such lender’s outstanding debt under the senior credit facility and (b) the fees and expenses of the lender’s counsel and financial advisor in connection with the Second Forbearance Agreement.The Company capitalized the lender fees of $3.3 million in 2008 and expensed the third party fees associated with the forbearance agreements as incurred. In connection with the Third Amendment to the Second Forbearance Agreement, Simmons Bedding agreed to pay the senior lenders who approved the agreement a forbearance fee equal to 0.15% ($0.7 million), which the Company capitalized for the quarter ended June 27, Subordinated Notes Simmons Bedding’s Subordinated Notes bear interest at the rate of 7.875% per annum, which is payable semi-annually in cash in arrears on January 15 and July 15.The Subordinated Notes mature on January 15, 2014 and are subordinated in right of payment to all existing and future senior indebtedness of Simmons Bedding. The Subordinated Notes are redeemable at the option of the Company beginning January 15, 2009 at prices decreasing from 103.9% of the principal amount thereof to par on January 15, 2012 and thereafter. The Company is not required to make mandatory redemption or sinking fund payments with respect to the Subordinated Notes. Simmons Bedding did not make a scheduled payment of $7.9 million of interest due on January 15, 2009 on the Subordinated Notes resulting in a default under the indenture governing the Subordinated Notes.On February 14, 2009 such default matured into an event of default, which would have given the holders of the Subordinated Notes the right to declare the full amount of the Subordinated Notes immediately due and payable.On February 4, 2009, Simmons Bedding and a majority of the outstanding Subordinated Notes holders approved a Forbearance Agreement to the Indenture (“Subordinated Forbearance Agreement”), pursuant to which such noteholders have agreed to refrain from enforcing their respective rights and remedies under the Subordinated Notes and the related indenture through March 31, 2009.In connection with the Subordinated Forbearance Agreement, Simmons Bedding agreed to pay the fees and expenses of the legal and financial advisors of the committee to the noteholders.Simmons Bedding entered into amendments to the Subordinated Forbearance Agreement on March 25, 2009, May 27, 2009, and June 30, 2009 whereby the majority of the outstanding Subordinated Notes holders extended their forbearance period through May 31, 2009, June 30, 2009, and August 14, 2009, respectively.Pursuant to the terms of the Subordinated Forbearance Agreement, the noteholders party to the Subordinated Forbearance Agreement has the obligation to take any actions that are necessary to prevent an acceleration of the payments due under the Subordinated Notes during the forbearance period.Because the noteholders parties to the Subordinated Forbearance Agreement represent a majority of the Subordinated Notes, they have the power under the indenture to rescind any acceleration of the Subordinated Notes by either the trustee or the minority holders of the Subordinated Notes.In consideration for their entry into the March 25, 2009 amendment to the Subordinated Forbearance Agreement, the noteholders party to the Subordinated Forbearance Agreement received an amendment fee equal to 0.5% of the aggregate outstanding amount of such holder’s Subordinated Notes ($0.5 million).The Company capitalized the lender fees of $0.5 million in the quarter ended March 28, 2009 and expensed the third party fees associated with the forbearance agreements as incurred. The indenture for the Subordinated Notes requires Simmons Bedding to comply with certain restrictive covenants, including restrictions on dividends, and limitations on the occurrence of indebtedness, certain payments and distributions, and sales of Simmons Bedding’s assets and stock. 12 Simmons Company and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Discount Notes The Company’s Discount Notes, with an aggregate principal amount at maturity of $269.0 million, bear interest at the rate of 10.0% per annum payable semi-annually in cash in arrears on June 15 and December 15 of each year commencing on June 15, 2010.Prior to December 15, 2009, interest accrues on the Discount Notes in the form of an increase in the accreted value of the Discount Notes.The Company’s ability to make payments on the Discount Notes is dependent on the earnings and distribution of funds from Simmons Bedding to Holdings. The Discount Notes are redeemable at the Company’s option beginning December 15, 2009 at prices decreasing from 105.0% of the principal amount thereof to par on December 15, 2012 and thereafter.The Company is not required to make mandatory redemption or sinking fund payments with respect to the Discount Notes. If any of the Discount Notes are outstanding on June 15, 2010, the Company is obligated to redeem for cash a portion of each Discount Note then outstanding in an amount equal to (i) the excess of the aggregate amount of accrued and unpaid interest and original issue discount on the Discount Notes over (ii) the issue price of the Discount Notes multiplied by the yield to maturity of the Discount Notes (the “Mandatory Principal Redemption Amount”) plus a premium equal to 5.0% (one-half of the coupon) of the Mandatory Principal Redemption Amount.No partial redemption or repurchase of the Discount Notes pursuant to any other provision of the indenture will alter the obligation of the Company to make this redemption with respect to any Discount Notes then outstanding.Assuming no redemptions prior to June 15, 2010, the
